Title: To Alexander Hamilton from Thomas Butler, 24 February 1800
From: Butler, Thomas
To: Hamilton, Alexander


          
            Sir,
            Philada. Feby. 24th. 1800—
          
          Haveing obtained Majr. Genl. Pinckneys permission to visit Pennsylvania, permit me to inform you that I purpose leaveing this City on Wednesday next, in order to resume my command in Tennessee, I conceive it proper to inform you that my rout will be through Carlisle, and from thence to Genl. Pinckneys Head quarters at Harpers fery.
          The Honble. the Secretary of War has been pleased to inform me, that the troops under my Command, are destined to garrison the forts on the frontiers of Tennessee and Georgia, that being the case, I hope you will not deem it improper in my expressing a wish to have all the officers of my Regt. with me, and to be informed if Lt. Campbell Smith is absent under your permission and if that should not be the case, if I am at liberty to order him to Join his command. your letter on that subject will reach me at Carlisle where I shall have to remain for some days—
          I am Sir your obedt. Humbl. Servt.
          
            Thos. Butler Lt. Coll. 4th. Regt.
          
          Majr. Genl. Alexr. Hamilton
        